          Case 3:20-cr-00088-TSL-FKB Document 28 Filed 09/08/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION




 UNITED STATES OF AMERICA                                                           PLAINTIFF



 VS.                                                 Criminal Action No. 3:20-CR-88-TSL-FKB



 MARK ANTHONY COLEMAN                                                               DEFENDANT



___________________________________________________________________________________

     MEMORANDUM OF AUTHORITIES IN SUPPORT OF DEFENDANT'S SECOND
                     MOTION FOR DISMISSAL OF INDICTMENT
___________________________________________________________________________________

       COMES NOW the Defendant, Mark Anthony Coleman, by and through undersigned counsel,

and respectfully files this Memorandum of Authorities in Support Defendant's Second Motion to

Dismiss, requesting that this Court dismiss the indictment because, on its face, it is so vague as to lack

the constitutional sufficiency needed to allow Mr. Coleman to present or offer a defense and to protect

his due process rights, and such contains facially deficient forfeiture allegations. The Defendant would

show unto this Court the following in support of his motion and memorandum of authorities:




                                 I. STATEMENT OF THE CASE

         On July 14, 2020, Mark Anthony Coleman (“Coleman”) was indicted in a two page

 indictment on two (2) counts, namely coercion or enticement of a person under 18 years of age and

 destruction, alternation, or falsification of records in Federal investigations. (See attached Exhibit
          Case 3:20-cr-00088-TSL-FKB Document 28 Filed 09/08/20 Page 2 of 6


“A” – Indictment). The indictment alleges in Count 1 that Coleman used a facility or means of

interstate commerce (use of cellphone) to attempt to knowingly persuade, induce, entice, and coerce

an individual he knew to be under the age of 18 years, to engage in sexual activity under such

circumstances that would constitute a criminal offense under Miss. Code Ann. § 97-3-95, all in

violation of 18 U.S.C. § 2422(b). The indictment further alleges in Count 2 that Coleman unlawfully

and knowingly altered, destroyed, mutilated, concealed, and covered up a tangible object with the

intent to impede, obstruct, and influence the investigation and proper administration of a matter

within the jurisdiction of any department or agency of the United States. More specifically, the

indictment alleges that Coleman deleted text messages and images of a minor female from his

cellular telephone, and disconnected services to a cellular telephone purchased by him for the minor

child.

         The heart of the Government’s case is that Coleman purportedly attempted to knowingly

persuade, induce, or coerce an individual, who he knew to be under the age of 18 years, to to engage

in sexual penetration, pursuant to Miss. Code Ann. § 97-3-95. As a matter of law, this is insufficient

to charge Coleman with the crime of coercion or enticement of a person under 18 years of age. This

is especially true considering the fact that the minor child was simply “using” or “finessing” the

Defendant and who had no intention of engaging in any sexual activity with the Defendant, and said

minor child does not meet certain age requirements under Miss. Code Ann. § 97-3-95. (See attached

Exhibit “B” – Interview of Minor SB).

         Further, and more importantly for purposes of the Defendant's Second Motion for Dismissal

of Indictment, Count 1 is so vague as to lack constitutionally requisite sufficiency. The law is clear

that the sufficiency of an indictment must be measured by the document’s four corners and that a

deficient indictment may not be saved by extraneous facts. Indeed, a court should refrain from

considering evidence outside the indictment when testing its legal sufficiency. In other words, an

indictment so vague as to lack constitutionally requisite sufficiency cannot be cured.
         Case 3:20-cr-00088-TSL-FKB Document 28 Filed 09/08/20 Page 3 of 6


        For each one of these reasons, it is respectfully submitted, the indictment with regard to Count

1 should be dismissed.



                                        II. ARGUMENT

                     A.      The Elements Of The Charged Offense – Count 1

        The indictment, pursuant to Count 1, alleges that the Defendant used a facility or means of

interstate commerce (cellphone) to attempt to knowingly persuade, induce, entice, and coerce an

individual he knew to be under the age of 18 years, to engage in sexual activity under such

circumstances that would constitute a criminal offense under Miss. Code Ann. § 97-3-95, all in

violation of 18 U.S.C. § 2422(b). In dissecting Count 1, 8 U.S.C. § 2422(b) provides:

                     Whoever, using the mail or any facility or means of interstate or foreign
                     commerce, or within the special maritime and territorial jurisdiction of the
                     United States knowingly persuades, induces, entices, or coerces any individual
                     who has not attained the age of 18 years, to engage in prostitution or any sexual
                     activity for which any person can be charged with a criminal offense, or
                     attempts to do so, shall be fined under this title and imprisoned not less than 10
                     years or for life.


8 U.S.C. § 2422(b) (emphasis added). Further, Section 97-3-95 of the Mississippi Code provides

that:


                     (1) A person is guilty of sexual battery if he or she engages in sexual
                     penetration with:
                             (a) Another person without his or her consent;
                             (b) A mentally defective, mentally incapacitated or physically helpless
                             person;
                             (c) A child at least fourteen (14) but under sixteen (16) years of age, if the
                             person is thirty-six (36) or more months older than the child; or
                             (d) A child under the age of fourteen (14) years of age, if the person is
                             twenty-four (24) or more months older than the child.
                     (2) A person is guilty of sexual battery if he or she engages in sexual penetration
                     with a child under the age of eighteen (18) years if the person is in a position of
                     trust or authority over the child including without limitation the child's teacher,
                     counselor, physician, psychiatrist, psychologist, minister, priest, physical
                     therapist, chiropractor, legal guardian, parent, stepparent, aunt, uncle, scout
                     leader or coach.
         Case 3:20-cr-00088-TSL-FKB Document 28 Filed 09/08/20 Page 4 of 6


Miss. Code Ann. § 97-3-95 (2019).


                           B.      Defendant's Constitutional Challenge


      The Defendant challenges the constitutionality of § 2422(b) on two grounds. He asserts –

(1) that the term “attempt” is unconstitutionally vague, and (2) that § 2422(b) is unconstitutionally

overbroad because it criminalizes protected speech in violation of the First Amendment.

      Under the principles of due process, a criminal statute is void for vagueness if the conduct it

prohibits is not clearly defined. Grayned v. City of Rockford, 408 U.S. 104 (1972). To satisfy

constitutional due process, “a penal statute [must] define the criminal offense [1] with sufficient

definiteness that ordinary people can understand what conduct is prohibited and [2] in a manner that

does not encourage arbitrary and discriminatory enforcement.” Skilling v. United States, 561 U.S. 358

(2010) (quoting Kolender v. Lawson, 461 U.S. 352 (1983)). “The overbreadth doctrine prohibits the

Government from banning unprotected speech if a substantial amount of protected speech is

prohibited or chilled in the process.” Ashcroft v. Free Speech Coal., 535 U.S. 234 (2002).

     The Defendant asserts that § 2422(b) is unconstitutional due to vagueness and overbreadth. First,

the word “attempt” is unconstitutionally vague in that such is not sufficiently definite that ordinary

people using common sense could grasp the nature of the prohibited conduct. Further, the word

“attempt” has no ordinary, definite, and plain meaning in the criminal context, and in particular in the

Fifth Circuit.

      Second, as for overbreadth, the Defendant was engaged in protected speech in communicating

with the minor, pursuant to the First Amendment to the United States Constitution. Free speech lies at

the center of the First Amendment. The fundamental reason why the United States Constitution

protects free speech is to preserve democracy and check government tyranny. “[T]he Free Speech

Clause helps produce informed opinions among members of the public, who are then able to influence
         Case 3:20-cr-00088-TSL-FKB Document 28 Filed 09/08/20 Page 5 of 6


the choices of a government . . . .” Walker v. Tex. Div., Sons of Confederate Veterans, 135 U.S. 2239

(2015). Thus, § 2422(b) is unconstitutionally overbroad because it criminalizes protected speech and a

fundamental right.

      For the foregoing reasons, Count 1 of the subject indictment must be dismissed.




        C.      The Forfeiture Allegations Of The Indictment Are Demonstrably Deficient


       The indictment makes a forfeiture allegation that the Defendant shall forfeit to the United

States all property involved in or traceable to the offense, including all proceeds obtained directly or

indirectly from the offense, and all property used to facilitate the offense. This forfeiture allegation is

demonstrably, and fatally, deficient. The Federal Rules of Criminal Procedure, the forfeiture statute

itself, and the applicable federal common law are unequivocal that the words “proceeds obtained as

a result of the offense” or similar language necessitate a “profits” calculation. In that the indictment

failed to employ a profit calculation and instead summarily demands forfeiture of the proceeds

obtained from the offense, the forfeiture allegations of the indictment are facially defective and

should be dismissed.

                                         III. CONCLUSION


       For the foregoing reasons, the Defendant, Mark Anthony Coleman, respectfully asks for entry

of an Order dismissing the indictment as to Count 1, along with any and all forfeiture allegations

contained therein.

       Respectfully submitted this, the 8th day of September, 2020.
        Case 3:20-cr-00088-TSL-FKB Document 28 Filed 09/08/20 Page 6 of 6


                                                     MARK ANTHONY COLEMAN




                                                     BY:/s/Dennis C. Sweet, III
                                                           Dennis C. Sweet, III



Dennis C. Sweet, III (MSB #8105)
Sweet & Associates
158 East Pascagoula Street
Jackson, Mississippi 39201
Telephone: (601) 965-8700




                                CERTIFICATE OF SERVICE


     I hereby certify that on this 8th day of September, 2020, a true and correct copy of the

foregoing MEMORANDUM OF AUTHORITIES IN SUPPORT OF DEFENDANT'S SECOND

MOTION FOR DISMISSAL OF INDICTMENT was served on all counsel of record via the

USDC CM/ECF electronic filing system.




                                                  /s/Dennis C. Sweet, III
                                                    Dennis C. Sweet, III
